IN THE UNITE]) STATES DISTRICT COUR'I`
FOR 'I`HE I)ISTRICT OF DELAWARE

 

DONALD D. PARKELL,

Plaintiff,
v. C.A. No. i7~157-LPS
DAVID PIERCE, et al., l

Defendants.

 

MEMORANDUM ORDER

Pending before the Court are Plaintiff’s motion to certify a class (D.I. 49) and
Defendants’ motion for reargument (D.I. 54) and motion to dismiss for failure to state a claim
(D.I. 59). Having reviewed the parties’ briefing (D.I. 49, 54, 57, 59, 61, 62), IT IS HEREBY
ORDERED that:

1. Plaintiff’ S motion to certify a class (D.I. 49) is DENIED Without prejudice
Plaintiff is granted leave to refile the motion at a time consistent With the parties’ stipulation
(See D.I. 55) (stipulating to extend briefing “untii such time as agreed by the parties and/or
ordered by the Court”)

2. Defendants’ motion for reargument (D.I. 54) is DENIED as moot; the Third
Amended Compiaint (“TAC”) is no longer the operative pleading

3. Defendants’ motion to dismiss (D.I. 59) is GRANTED IN PART and DENIED IN
PART.

a. Defendants’ motion is GRANTED With respect to Plaintiff’ s Eighth

Amendment medical care claim.

 

The Court provided an extensive discussionl of the state of the case and Plaintiff’ s TAC
in its June 22, 2018 Memorandnm Opinion (“Opinion”). (D.I. 50) in that Opinion, the Court
dismissed Plaintiff" s Eighth Amendment medical care claim because the TAC “failed to
sufficiently allege personal involvement by Pierce, Parl<er, Phelps, and Coupe,” and provided
“no more than conclusory allegations.” (Id. at lO-l l)

To address the deficiencies of the TAC, Plaintiff filed a Fourth Arnended Complaint
(“FAC”). (D.I. 56) The FAC includes new allegations, including: (l) “numerous medical
personnel have confirmed that they Were ordered not to provide medical or mental health
treatment to the Building C inmates,” (2) “[rn]ultiple mental health Workers [and medical staff
employees] told Parkell that Pierce ordered that mental health care must be Withheld,” (3) that,
“[a]s a result of these orders, Parkell’s [separated ribs] Were never treated [and his] mental health
deteriorated to the critical state requiring intervention in order to likely save his life,” and
(4) once Parl<er Was appointed interim Warden, “his action Was to permit the denials to continue.”
(D.l. 56 at ‘lH[ 91-95) In addition, Plaintiff replaces general recitations of “Defendants” or
“DOC” in the TA_C With “Pierce and Parker” in the FAC. (See, e.g. , D.I. 56-1 at 111 lOO, 103)

Defendants contend that these amendments are insufficient to overcome the Court’s prior
Order (D.I. 59 at 3-4), and the Court agrees Naming Pierce and Parl<er may obviate the Court’s
first conclusion - that Plaintiff failed to “‘identify an individual Who allegedly committed the
Wrongful act or who failed to take action.”’ (D.l. 50 at ll) (quoting Resirepo v. Phelps, 2018
WL 1664972, at *4 (D. Del. Apr. 6, 20l8)) I-Iowever, Plaintiff did not adequately address the

Court’s second conclusion - that “there are no specific factual allegations in the [Complaint]

 

l The Court also explained the relevant legal standards for motions to dismiss and Eighth
Arnendment violations, Which are incorporated (and Will not be repeated) here.

2

 

 

 

regarding any of those Defendants to support that assertion or to suggest that Defendants were
aware of the denials of care yet did nothing to address them.” (Id.) (citing Stones v. McDonald, 7
F. Supp. 3d 422, 436 (D. Del.), aij"d, 573 F. App’x 236 (3d Cir. 2014) (requiring “allegations of
specific facts showing that a defendant expressly directed the deprivation of a plaintiffs
constitutional rights”) (emphasis added))

Plaintiff’s new allegations are too conclusory to be presumed true. See Ashcroft v. Iqbal,
556 U.S. 662, 680-81 (2009) (noting that bare allegations that defendant was “principal
architect” of a policy are “conclusory and not entitled to be assumed true”). Plaintiff, for-
instance, does not plead any specific facts concerning (l) DOC lockdown and medical policies,
or any departures from those policies, (2) who had the power to create such policies or order
such departures, (3) the names of any medical workers who informed Plaintiff of Pierce’s alleged
order (and/or when Plaintiff was informed), (4) sworn statements from the J ames T. Vaughn
Correction Center (“VCC”) staff or medical workers that the order existed, or other inmates
identifying specific injuries from the February 2017 uprising that also went untreated as a result
of the alleged policy or departure therefrom, and/ or (5) any other indication that Defendants
directed or were deliberately indifferent to the withholding of medical care. As for Plaintiff’ s
own alleged injury, he presents no specific allegation as to when he requested medical attention
for his separated rib, that he was denied medical attention, who denied the medical attention and
when, and/or what “intervention” was required to “likely save his life.” (See D.l. 56 at 1[1[ 94-95)
Without more, the Court’s statements concerning the TAC apply equally to the FAC: “Parkell’s
contention that Pierce, Parker, Phelps, and Coupe ordered the withholding of care amounts to no

more than a conclusory allegation and is insufficient to show personal involvement.” (Id.)

 

 

b. Defendants’ motion is DENIED with respect to Plaintiff s Eighth
Amendment failure to protect claim.

Plaintiff’s allegations remain substantively similar and his FAC addresses some
deficiencies noted in the Court’s prior Opinion. (Compare D.l. 50 at 16, n.6 (ref`using to
consider 2005 task force report and CLASI Order because they were not integral to TAC) with
D.l. 56 at int 33, 47~49 (discussing with specificity 2005 task force report and CLASI Order))
Plaintiffl s amendments do not require reconsideration of the Court’s prior decision The FAC
claim is at least as well-pled as the analogous TAC claim.

Defendants also incorporate their motion for reargument regarding the TAC into their
motion to dismiss the FAC. (D.l. 59 at 5) In particular, Defendants assert that the Court must
decide the issue of qualified immunity at this time, and that Plaintiff had failed to identify a
clearly established right with the requisite specificity to overcome such immunity (D.l. 54 at 3-
10) The Court is not persuaded that its prior Opinion and Order were incorrect, or that the
outcome should be any different as to the FAC.

District courts are strongly encouraged to resolve the question of qualified immunity as
early as possible See Barkes v. First Correctz'onal Mea'., Inc. , 766 F.3d 307, 330 (3d Cir.
2014), rev ’d on other grounds, Taylor v. Barkes, 135 S. Ct. 2042 (2015). Often, the issue may
be resolved on a motion to dismiss, to best serve the policy considerations underlying qualified
immunity, see generally Thomas v. Independence Tp. , 463 F.3d 285 (3d Cir. 2006), but this is
not always required or possible While Defendants rely on the Third Circuit’s statement in
Barkes that “‘the determination of qualified immunity must be made at an early stage in the
litigation,”’ 766 F.3d at 330 (quoting Vaughn v. U.S. Small Bus. Admin., 65 F.3d l322, 1326 (6th

Cir. l995)) (emphasis added), “an early stage” does not necessarily equate to “a motion to

 

dismiss.” lndeed, Barkes addressed qualified immunity at summary judgmentl See id. The
Court will again c‘deny the motion to dismiss based on qualified immunity without prejudice to
renew on a fuller record.” (D.I. 50 at 21; see also id. at 18 (“There are sufficient factual
allegations to allow for the reasonable inference that the siege would not have occurred in the

absence of the challenged staffing and other personnel policies.”) (emphasis added))

lar/ri fig

March 3 l, 20l9 HONORA}Z§LE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

